Citation Nr: 1738938	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-40 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2014 the Board remanded the claims in order for the RO to contact any appropriate records repositories in an attempt to obtain all additional service personnel records of the Veteran, as well as any records from the U.S. Army base in Okinawa, Japan relevant to the Veteran's service.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) contacted the Joint Services Records Research Center (JSRRC) and received a Formal Finding in May 2016.  

In January 2017 the Board remanded the claims for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board' s January 2017 remand the RO was directed to obtain an opinion from a specialist in occupational medicine as to whether it is at least as likely as not (50 percent likelihood or more) that prostate cancer or diabetes mellitus diagnosed in 2008 and later were incurred or aggravated during or etiologically related to the Veteran's service or any incident therein, to include exposure to hazardous materials.  Pursuant to the remand, an addendum opinion was obtained regarding the Veteran's claims.  The April 2017 VA Addendum opinion was provided by a Family Nurse Practitioner.  A May 2017 Compensation and Pension Exam Inquiry notes that, "opinion was not provided by remand directed specialist in occupational medicine.  Opinion was provided by a Family Nurse Practitioner."  

The United States Court of Appeals for Veterans Claims has made clear that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remand imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Hence, as the directives of January 2017 remand were not fulfilled the Board must return the issues of entitlement to service connection for prostate cancer, to include as due to herbicide exposure and entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure to the RO. 

On remand, the Veteran's claims file must be afforded review by a specialist in occupational medicine.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a specialist in occupational medicine to provide an opinion as to whether it is as least as likely as not (50 percent likelihood or more) that prostate cancer or diabetes mellitus diagnosed in 2008 and later were incurred or aggravated during or etiologically related to the Veteran's service or any incident therein, to include exposure to hazardous materials.  The reviewer should identify the objective facts known about the Veteran's in-service and post-service exposures and the medical/scientific knowledge regarding the results of identified occupational exposures.  

The specialist in occupational medicine must be noted in the examination report.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



